Case 18-14082-BFK        Doc 91   Filed 01/15/21 Entered 01/15/21 12:00:17         Desc Main
                                  Document     Page 1 of 2



                         UNITED STATES BANKRUPTCY COURT

                                          FOR THE

                            EASTERN DISTRICT OF VIRGINIA
                                  Alexandria Division

     In the Matter of:
                                                Chapter 13
     RENE GUILLERMO LOPEZ                       18-14082-BFK
                         AND
     SANDRA MACIOROSKI LOPEZ
                       Debtors

       TRUSTEE’S OPPOSITION TO MOTION FOR AUTHORITY TO MODIFY
                             EXISTING LIEN

             Thomas P. Gorman, Trustee, notes his objection to the Motion for Authority to
     Modify Existing Lien for PNC Bank, National Association. Movant lacks standing to
     being this Motion under Local Rule 6004-4, and the Motion itself does not comply
     with Local Rule 6004-4(B)(4) in that it does not provide an “apple to apples”
     comparison of the monthly mortgage payment before and after the proposed
     modification, and does not (and cannot) state whether Debtors intend to modify their
     compromised Plan in light of the apparent savings being achieved. Wherefore, Trustee
     prays that the Motion be denied.



     _January 15, 2021_____                             _/s/ Thomas P. Gorman ________
     Dated                                              Thomas P. Gorman
                                                        Chapter 13 Trustee
                                                        300 N. Washington Street, #400
                                                        Alexandria, VA 22314
                                                        (703) 836-2226
                                                        VSB #26421
Case 18-14082-BFK       Doc 91    Filed 01/15/21 Entered 01/15/21 12:00:17              Desc Main
                                  Document     Page 2 of 2



                                  CERTIFICATE OF SERVICE
     I hereby certify that I have this 15th day of January, 2021 mailed a true copy of the
     foregoing Response to the following parties.

     Rene Guillermo Lopez                          John C. Morgan, Jr., Esq.
     Sandra Macioroski Lopez                       Counsel for Debtor
     Chapter 13 Debtor                             New Day Legal, PLLC
     8717 Bradgate Ct.                             98 Alexandria Pike, Ste. 10
     Alexandria, VA 22308                          Warrenton, VA 20186

     M. Christine Maggard, Esq.
     Attorney for PNC Bank National
     Association
     Brock & Scott, PLLC.
     8757 Red Oak Blvd., Suite 150
     Charlotte, NC 28217

                                                           ___/s/ Thomas P. Gorman ______
                                                           Thomas P. Gorman
